IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-63,723-01


DARRON DEWAYNE TAYLOR, Relator

v.


JUDGE, CRIMINAL DISTRICT COURT 5, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM DALLAS COUNTY



 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.  Relator contends that he
filed an application for writ of habeas corpus in the Criminal District Court 5 on
November 9, 2004 in cause numbers W93-44616-L(A) and W93-44617-L(A), but more
than thirty-five days have elapsed and the application has not been forwarded to the
Court of Criminal Appeals.  Relator also alleges that an order designating issues was
entered November 23, 2004.
	It is this Court's opinion that additional information is required before a decision
can be reached on the motion for leave to file the instant action.  The respondent, Judge
of the Criminal District Court 5 of Dallas County, is ordered to file with this Court within
thirty days a response by having the district clerk submit the record on such habeas
corpus application or by setting out the reasons that findings have not been made in the
period since the order designating issues was entered.  This application for writ of
mandamus is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the FIRST day of FEBRUARY, 2006.

DO NOT PUBLISH